UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	September 1, 2012 — February 28, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Semiannual report 2 | 28 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Shareholder meeting results 52 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has set record highs recently, thanks to steadily improving housing and employment data and the Federal Reserves pledge to continue to add stimulus until it believes the economy has meaningfully improved. The federal budget battle continues among Washington lawmakers, but investors appear to believe that a resolution will eventually take place. The by-now familiar risks that have buffeted markets for a few years have not gone away entirely, but they appear to be steadily abating. Europe, while having slumped further into recession, is slowly addressing its sovereign debt problem, and here in the United States economic recovery is underway. Times like these require a measured, balanced approach to investing. At Putnam, our investment team is actively focused on managing risk while pursuing returns. The guidance of your financial advisor is also important in helping to ensure that your portfolio remains in line with your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking opportunities from high-yield bonds and convertibles The average investor may think of bonds as government-sponsored securities that offer relatively low risk and less volatility than the stock market. However, high-yield corporate bonds and convertible securities, the types of investments primarily held by Putnam High Income Securities Fund, are different. Both are issued by companies rather than the government. Moreover, high-yield corporates and convertibles can offer greater returns than other bonds — but also carry a greater potential for risk, such as the risk of corporate default or periodic illiquidity. High-yield bonds are deemed to have less than investment-grade status, which means their issuing companies are considered more likely to default on their debt than more creditworthy companies. High-yield bond prices tend to follow individual companies’ fundamentals as well as interest-rate levels. While lower-rated corporate bonds may carry higher risk, they provide potentially higher levels of yield to compensate investors for that risk. What sets convertible securities apart is a built-in option that allows the investor to exchange — or convert — the security for a fixed number of shares of common stock of the issuer. Convertible securities pay interest, although frequently at a lower rate than traditional bonds, and the amount of interest does not change as the price of the underlying stock(s) increases or decreases. Building a portfolio of high-yield bonds and convertible securities requires intensive research and analysis. Putnam’s global equity and credit research analysts conduct rigorous research in an effort to determine the true worth of the issuing company’s business. The fund’s portfolio managers then construct a portfolio that they believe offers the best return potential, while being mindful of risk. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end fund’s net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the fund’s assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand, and may be higher or lower than the NAV. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index, were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. The blended benchmark was previously shown as two individualindexes. † Returns for the six-month and 1-year periods are not annualized, butcumulative. 4 High Income Securities Fund Interview with your fund’s portfolio managers What was the market environment like for high - yield convertibles and bonds during the past six months? Eric: It was a supportive environment for both asset classes. Improvement in the U.S. economy helped lift domestic equities to a solid gain for the six-month period. Major U.S. benchmarks hit multiyear highs during the period, encouraged by a rebounding domestic housing market and continuing strength in corporate earnings. The rally paused briefly in late February following statements from Federal Reserve Chairman Ben Bernanke that caused investors to question whether the Fed might end its highly accommodative monetary policy sooner than expected. However, in his semiannual testimony before the Senate Banking Committee, Chairman Bernanke provided reassurance that the central bank’s stimulative bond-buying program would continue, and stocks resumed their rally through period-end. In the fixed-income markets, it was a strong period for the most credit-sensitive categories. These sectors were the biggest beneficiaries of the improved risk sentiment that was spurred by global monetary easing during and prior to the period. At the same time, government securities and other defensive categories lagged, posting *The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is BofA Merrill Lynch All-Convertibles Speculative Quality Index. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. High Income Securities Fund 5 either moderately negative or nominally positive returns. Against this backdrop, the fund performed in line with its blended benchmark and slightly outperformed the average return for its Lipper peer group. Which sectors and industry groups had the biggest positive influence on the fund’s performance versus its blended benchmark? Rob: On the high-yield convertibles side of the fund, beneficial overall positioning in technology, along with strong security selection in communications services and consumer cyclicals, drove the results of that portion of the portfolio. Selections in basic materials and an underweight in the lagging health-care sector also aided performance. Among high-yield bonds, an overweight in financials and security selection in telecommunications and housing were the biggest contributors. Which investments were the top contributors to relative performance? Eric: Among convertible securities, the number-one overall contributor was an out-of-benchmark position in diversified financial services giant Citigroup . The firm benefited from better-than-expected quarterly profits during the period, as well as a surge in bond-trading revenue. Additionally, investors responded positively when longtime Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 High Income Securities Fund Citigroup executive Michael Corbat replaced Vikram Pandit as CEO and launched a series of initiatives designed to reduce costs and return more capital to shareholders. Citigroup’s convertible securities were sold from the fund during the period. Our holding of a convertible issued by entertainment and communications services provider Virgin Media — which is based in the United Kingdom and is also not in the blended benchmark — moved sharply higher in February when international cable company Liberty Global announced its intention to acquire the firm. We subsequently sold our Virgin Media investment, believing that the convertible’s elevated price reflected the full value of the proposed acquisition. Rob: The top individual contributors among the fund’s high-yield bond holdings included telecommunications services provider Sprint Nextel , which received a boost early in the period when Japanese wireless carrier SoftBank acquired a 70% ownership stake in the company. In addition, Sprint Nextel is in the final stages of upgrading its 4G network, which has enabled it to gain This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/28/13. Short-term holdings and derivatives, if any, are excluded. Holdings will vary over time. High Income Securities Fund 7 subscriber market share at the expense of major competitors. Travelport , a provider of computerized registration systems to the travel industry, also aided results, as the company witnessed a substantial year-over-year increase in online bookings, and also recently resolved a long-standing dispute with American Airlines . What factors hampered the fund’s relative return? Eric: From a sector/industry perspective, within the high-yield convertibles part of the portfolio, adverse security selection in energy, consumer staples, utilities, and capital goods hampered the fund’s relative performance. On the high-yield bond side of the fund, unfavorable positioning in metals/mining and transportation, as well as subpar selections in technology, were the primary detractors. In terms of individual convertibles, a lighter-than-benchmark stake in Lucent Technologies Capital Trust , the financing subsidiary of Alcatel-Lucent , worked against the fund. The company is a leading provider of communications equipment, but we chose to underweight its convertible preferred stock on concerns about near-term liquidity risks. However, rumors of possible asset sales sparked speculative interest in the firm’s securities and drove their prices higher during This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. * Foreign bonds denominated in USD currency are included in corporate bonds and notes. 8 High Income Securities Fund December and January. We sold this position during the period. Our out-of-benchmark investment in oil and gas exploration and development company Endeavour International proved disappointing. In our view, the firm has attractive assets. However, operational missteps due to severe weather in the North Sea led to cash constraints and liquidity concerns, causing Endeavour’s convertibles to underperform. Rob: Among our high-yield bond holdings, steelmaker ArcelorMittal detracted due to continuing weakness in residential and commercial construction overseas. Additionally, the company’s bonds were downgraded to below investment grade in 2012, which led many investors to sell their positions. Not holding European utility Energias de Portugal hurt. Policy efforts by the European Central Bank, most notably the announcement of a new bond-buying program, helped to lower yields on bonds issued by peripheral eurozone governments, and effectively put concern about the debt crisis on the back burner for now. As a result, high-yield bonds from many issuers in Portugal and other peripheral eurozone countries rallied. The fund reduced its distribution rate during the period. What led to that decision? Rob: The fund’s distribution rate was lowered to $0.039 per share from $0.044 in December, due to a reduction in the amount of income earned by the portfolio, which resulted from declining yields in the marketplace generally. What is your outlook for the high - yield convertibles market? Eric: We believe the backdrop for convertibles continues to be broadly positive. In our view, corporate credit spreads [the yield advantage corporate bonds offer over U.S. Treasuries] may remain relatively stable or move slightly tighter, particularly in the high-yield bond market, where, at period-end, spreads were near historical averages. From an equity standpoint, we believe corporate earnings may continue to improve in 2013, albeit at a moderate pace. What’s more, we think the stocks underlying the convertibles in the portfolio may have favorable growth prospects. There has been a sustained wave of corporate restructuring designed to improve profitability and efficiency, including headcount reductions and business-channel rationalizations. In our view, these fundamental factors may bode well for high-yield convertible and bond markets. Although 2012 marked the fourth consecutive year-on-year decline in new issuance of convertibles, the new-issue market returned 28% in 2012, proving to be a significant source of “alpha” [excess return versus the blended benchmark]. The new-issue market accelerated substantially during the early months of 2013, as many good-quality, attractively valued securities came to market and were met by robust investor demand. Do you have any closing thoughts on your outlook for the high - yield bond market? Rob: While we believe corporate fundamentals are likely to remain supportive, our view of the market’s “technicals” [the supply/demand balance] is neutral. Issuance remains strong and, while yields have declined, we believe they remain robust enough to attract continuing solid investor demand. In our view, high-yield defaults are likely to remain low, which helps to reduce risk in the asset class. Valuations, meanwhile, appear fair and are near historical norms. High-yield market liquidity, or ease of trading, has diminished, partly due to new regulations designed to limit risk in financial institutions. These regulatory changes have made broker/dealers more reluctant to commit risk capital to support bond inventories at the same level as in the past. As market-makers have drawn High Income Securities Fund 9 down their inventories of corporate bonds, marketplace liquidity has declined. Generally speaking, we have reduced the aggregate market risk of the fund’s high-yield bond holdings and plan to maintain adequate cash to provide a cushion should marketplace liquidity remain constrained. Thanks for bringing us up to date, gentlemen. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego State University. A CFA charterholder, Eric joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the Wharton School of the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. IN THE NEWS The global economy continues to expand, but the rate of expansion slowed recently. Manufacturing production and services activity worldwide both eased in February, according to data compiled by JPMorgan and Market Economics. Economic growth was led by the United States, followed by China, Germany, the United Kingdom, Brazil, India, Russia, and Ireland. The rate of increase, however, dropped in most of those countries, with the United States and Russia being the exceptions. Japan’s economic output, meanwhile, was stagnant. In the still-troubled eurozone, conditions weakened substantially in France, Italy, and Spain, with output contracting sharply in these countries’ manufacturing and services sectors. While the global economic deceleration was considered slight by most observers, the expansion rate hit a four-month low in February. As the employment picture improves in the United States and around the world, economists hope that jobs growth will spur further demand. 10 High Income Securities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 2/28/13 NAV Market price Annual average Life of fund (since 7/9/87) 9.33% 8.74% 10 years 154.98 138.76 Annual average 9.81 9.09 5 years 43.15 48.09 Annual average 7.44 8.17 3 years 35.04 25.56 Annual average 10.53 7.88 1 year 11.32 4.13 6 months 9.09 0.83 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 2/28/13 Fund’s blended benchmark (50% JPMorgan Developed High Yield Lipper Convertible Securities Index/50% BofA Merrill Lynch All- Funds (closed-end) Convertibles Speculative Quality Index) category average* Annual average Life of fund (since 7/9/87) —† 8.36% 10 years 165.49% 106.92 Annual average 10.26 7.38 5 years 57.61 26.81 Annual average 9.53 4.64 3 years 38.71 32.93 Annual average 11.53 9.88 1 year 12.04 10.11 6 months 9.09 8.84 Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/28/13, there were 11, 11, 11, 11, 5, and 2 funds, respectively, in this Lipper category. † The blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index, were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. High Income Securities Fund 11 Fund price and distribution information For the six-month period ended 2/28/13 Distributions Number 6 Income $0.2487 Capital gains — Total Share value NAV Market price 8/31/12 $8.21 $8.27 2/28/13 8.69 8.09 Current rate (end of period) NAV Market price Current dividend rate* 5.39% 5.78% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 NAV Market price Annual average Life of fund (since 7/9/87) 9.37% 8.79% 10 years 157.28 140.50 Annual average 9.91 9.17 5 years 48.38 56.75 Annual average 8.21 9.41 3 years 32.41 23.24 Annual average 9.81 7.21 1 year 12.94 3.25 6 months 8.70 0.57 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 High Income Securities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch All-Convertibles Speculative Quality Index is an unmanaged index of U.S. convertible securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is BofA Merrill Lynch All-Convertibles Speculative Quality Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. High Income Securities Fund 13 Other information for shareholders Important notice regarding share repurchase program In September 2012, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2012, up to 10% of the fund’s common shares outstanding as of October 7, 2012. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2013, Putnam employees had approximately $366,000,000 and the Trustees had approximately $87,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 High Income Securities Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Income Securities Fund 15 The fund’s portfolio 2/28/13 (Unaudited) CORPORATE BONDS AND NOTES (41.9%)* Principal amount Value Basic materials (3.3%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $40,000 $42,758 ArcelorMittal sr. unsec. unsub. notes 10.35s, 2019 (France) 75,000 94,650 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 93,300 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 65,000 66,138 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 45,000 45,675 Ashland, Inc. 144A sr. unsec. unsub. notes 6 7/8s, 2043 45,000 47,138 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 215,000 237,038 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 10,150 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 30,000 31,688 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 65,000 65,244 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 152,950 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 100,000 108,500 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 115,000 124,200 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 15,000 15,244 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 60,000 61,500 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 36,495 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 158,800 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 75,000 82,875 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 159,000 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 65,000 69,388 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 155,000 178,638 HD Supply, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/2s, 2021 55,000 56,650 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 95,000 95,119 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 40,000 39,400 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 30,000 29,550 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 90,000 90,450 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 45,000 45,338 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 150,000 169,500 16 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 $35,000 $39,025 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 65,000 64,350 Huntsman International, LLC 144A sr. unsec. notes 4 7/8s, 2020 40,000 39,400 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 120,000 116,100 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 100,000 105,750 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 105,000 137,638 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $25,000 26,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 160,000 180,800 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 62,425 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 240,000 267,600 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 45,000 45,225 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 50,000 51,375 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 70,200 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 35,000 36,757 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 110,000 123,200 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 35,000 36,925 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 85,000 85,850 PQ Corp. 144A sr. notes 8 3/4s, 2018 80,000 84,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 85,000 96,050 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 85,000 93,075 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 20,000 21,650 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 60,000 65,700 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 100,000 111,000 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 20,000 21,400 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 25,000 26,750 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) ‡‡ 45,000 44,944 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 135,000 149,175 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 125,000 124,219 USG Corp. sr. unsec. notes 9 3/4s, 2018 80,000 94,100 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 25,000 10,125 High Income Securities Fund 17 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Basic materials cont. Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 $30,000 $30,600 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 65,000 78,413 Capital goods (2.8%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 85,000 91,375 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 250,000 273,750 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 141,364 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $35,000 38,763 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 80,000 83,000 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 70,000 77,875 Berry Plastics Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 50,000 50,925 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 130,000 150,150 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 40,000 42,400 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 30,000 30,713 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 56,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 135,000 152,550 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 15,000 16,294 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 35,000 34,213 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 90,000 93,375 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 130,000 132,925 Exide Technologies sr. notes 8 5/8s, 2018 140,000 116,900 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 105,000 111,563 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 180,000 198,675 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 245,000 326,410 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 40,000 41,000 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 12,000 13,590 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 200,000 201,500 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 170,000 182,750 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 213,482 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 1/8s, 2019 100,000 107,375 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 60,000 61,950 18 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 $120,000 $127,200 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 54,938 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 150,000 163,875 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 130,000 134,875 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 245,000 265,825 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 79,000 87,690 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 140,000 153,650 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 90,000 90,450 Communication services (6.2%) Adelphia Communications Corp. escrow bonds zero %, 2014 235,000 1,481 Adelphia Communications Corp. escrow bonds zero %, 2013 20,000 126 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 81,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 162,400 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 38,850 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 44,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 80,000 85,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 145,000 154,425 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 50,000 49,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 77,175 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 37,888 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 40,000 39,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 115,000 123,913 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 25,000 25,844 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 50,000 52,625 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 25,000 25,625 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 120,000 127,200 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 665,000 779,713 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 110,000 119,075 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 10,000 10,813 High Income Securities Fund 19 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Communication services cont. Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 $160,000 $163,200 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 115,000 120,888 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 45,000 49,275 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 80,000 82,000 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 65,000 71,094 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 214,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 174,075 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 15,000 16,688 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 159,806 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 200,000 222,500 Equinix, Inc. sr. unsec. notes 7s, 2021 75,000 82,500 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 40,250 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 85,000 95,625 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 10,000 11,425 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 145,000 163,850 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 130,000 142,350 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 165,300 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 102,838 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 60,000 64,350 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 50,000 50,375 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 387,187 411,870 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 580,000 616,187 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 89,700 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 94,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,800 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 105,000 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 61,050 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 85,000 92,013 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 165,000 178,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 50,000 44,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 25,000 18,750 20 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Communication services cont. NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 $100,000 $70,375 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 35,000 36,400 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 183,200 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 79,138 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) $80,000 81,800 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 98,228 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 115,000 132,976 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 74,957 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 36,000 39,780 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,400 Sprint Capital Corp. company guaranty 6 7/8s, 2028 325,000 328,250 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 130,000 150,800 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 325,000 351,000 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 95,000 112,219 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 70,000 76,300 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 225,000 279,563 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 195,000 198,413 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 75,000 80,439 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. 144A company guaranty sr. unsec. notes 10 1/4s, 2019 $205,000 223,450 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 82,400 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 144,229 150,719 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 38,325 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 95,000 97,489 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 73,613 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 75,000 80,813 Windstream Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 55,000 53,900 Consumer cyclicals (9.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,781 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 105,000 63,000 High Income Securities Fund 21 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Consumer cyclicals cont. Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $135,000 $102,600 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 125,000 98,125 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 130,000 149,825 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 228,000 231,990 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 14,406 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 50,000 54,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 45,700 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 35,000 37,888 BC Mountain, LLC/BC Mountain Finance, Inc. 144A company guaranty sr. unsec. notes 7s, 2021 15,000 15,431 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 90,000 96,188 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 60,000 64,950 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 15,000 16,013 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 50,000 50,375 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 150,000 148,500 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 62,250 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 108,250 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,713 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 53,500 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 40,000 42,950 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 150,000 165,375 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 40,000 39,800 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 52,000 34,320 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 8 1/2s, 2020 90,000 87,975 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 270,000 287,213 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 300,000 296,250 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 60,363 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 81,200 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 22,400 22 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Consumer cyclicals cont. Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 $60,000 $60,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 125,000 121,563 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 45,000 49,950 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 221,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 50,000 55,438 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 66,600 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 30,000 30,150 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 182,970 202,182 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 60,000 64,575 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 108,600 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 255,000 237,150 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 230,000 237,475 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 100,000 105,250 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 145,000 145,363 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 124,575 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 72,000 81,270 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 165,000 177,272 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 R 30,000 30,188 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 200,000 226,292 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 75,000 78,375 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 155,000 157,164 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $105,000 106,313 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 92,013 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 37,000 40,191 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 150,000 153,750 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 120,000 136,050 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 75,000 82,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 97,650 Isle of Capri Casinos, Inc. 144A sr. unsec. notes 5 7/8s, 2021 110,000 110,000 High Income Securities Fund 23 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Consumer cyclicals cont. Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $50,000 $52,438 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 165,000 193,875 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 45,000 46,125 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 30,000 33,150 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 70,000 77,350 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 10,838 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 30,000 32,700 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 81,375 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 220,000 230,450 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 40,000 38,650 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 113,250 Limited Brands, Inc. sr. notes 5 5/8s, 2022 50,000 53,063 LIN Television Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 42,400 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 240,000 264,600 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 68,000 79,138 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 35,000 40,566 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 200,000 16,000 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 130,000 144,625 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 185,000 203,963 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 100,000 107,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 80,325 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 71,338 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 25,875 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 75,000 78,563 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 147,000 153,616 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 292,907 304,623 Navistar International Corp. sr. notes 8 1/4s, 2021 159,000 153,435 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 140,000 144,900 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 20,000 20,525 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 110,000 113,163 24 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Consumer cyclicals cont. Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 $100,000 $104,500 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 105,000 115,500 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 40,000 44,300 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 60,000 59,400 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 140,000 155,925 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 35,000 38,588 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 48,070 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 95,000 99,394 PETCO Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 65,000 71,663 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 60,000 61,800 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 35,000 37,188 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 163,800 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 80,000 88,200 QVC, Inc. 144A sr. notes 7 1/2s, 2019 90,000 99,332 QVC, Inc. 144A sr. notes 7 3/8s, 2020 65,000 72,049 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 28,750 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 38,063 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 28,188 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 140,000 157,150 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 44,100 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 85,000 92,438 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 156,600 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 80,000 80,900 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 120,000 119,400 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 217,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 100,000 108,500 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 240,000 272,400 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 43,000 45,741 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 45,000 48,038 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 80,000 78,400 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 5,000 5,363 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 10,000 10,550 High Income Securities Fund 25 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 $205,000 $232,419 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 95,000 102,363 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 30,000 32,175 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 165,000 177,375 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 20,000 21,100 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 115,775 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 100,000 107,375 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 92,400 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 10,000 9,600 Travelport, LLC 144A sr. notes Ser. B, 6.308s, 2016 ‡‡ 98,472 93,056 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 36,000 32,940 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,300 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 110,000 120,038 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 127,219 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 60,000 66,150 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 95,000 97,970 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 210,000 226,800 Consumer staples (2.9%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 40,425 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 20,000 22,100 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 30,000 32,775 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 85,500 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 30,000 33,675 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 ‡‡ 70,724 75,940 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 80,000 80,100 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 175,000 194,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 164,394 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 54,625 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 157,875 26 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Consumer staples cont. Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 $130,000 $146,575 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 80,000 90,400 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 105,094 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 45,000 46,688 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 235,000 266,725 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 94,000 100,815 Dole Food Co., Inc. 144A sr. notes 8s, 2016 35,000 36,531 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 116,550 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 60,000 64,500 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 50,000 52,000 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 49,163 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 152,888 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $60,000 66,375 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 40,000 43,100 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 135,000 139,725 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 65,000 67,600 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 70,000 75,075 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 65,000 69,550 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 55,000 61,188 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 54,000 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 135,000 147,825 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 120,000 119,550 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 46,300 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 66,950 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 250,000 262,813 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 95,000 106,400 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 39,725 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 39,681 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 90,000 97,875 United Rentals North America, Inc. company guaranty sr. notes 5 3/4s, 2018 30,000 32,288 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 110,000 121,825 High Income Securities Fund 27 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Consumer staples cont. United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 $165,000 $188,100 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 25,000 26,250 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 45,000 47,419 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 90,000 95,850 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 65,000 67,925 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 15,000 16,050 Energy (5.5%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 47,813 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,538 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 135,000 133,650 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 39,938 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 75,000 68,250 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 30,000 25,725 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 95,000 81,938 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 35,000 36,575 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 60,000 65,250 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 90,000 96,750 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 225,000 244,125 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 97,750 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 140,625 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 95,000 107,350 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 118,738 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 116,050 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 129,600 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 31,125 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 52,063 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 65,625 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 237,038 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 141,375 28 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Energy cont. Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 $205,000 $220,375 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 247,825 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 40,000 42,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 106,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 70,850 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 200,000 189,500 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 75,000 80,625 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 85,000 86,169 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 80,000 75,600 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 84,000 86,940 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 185,000 183,613 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 70,000 73,150 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 215,000 231,125 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,775 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 130,000 141,050 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 50,000 54,000 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 110,000 112,200 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 25,000 25,375 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 175,000 196,875 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 40,000 43,400 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 180,800 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 115,000 119,025 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 90,000 91,800 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 45,000 41,738 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 75,000 79,125 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 55,000 56,925 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 120,000 89,400 High Income Securities Fund 29 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Energy cont. Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 $95,000 $101,650 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 93,600 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 95,000 99,275 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 65,000 71,013 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 91,000 99,190 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 120,000 123,750 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 90,000 102,600 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,625 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 85,000 90,313 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 190,000 193,800 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 198,625 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 48,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 70,350 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,625 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 46,013 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 149,850 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 204,425 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 45,000 47,475 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 245,000 260,619 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 55,000 58,614 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 5,000 5,225 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 242,834 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 100,000 106,750 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 58,988 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 54,375 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,650 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 83,000 90,263 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 26,813 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 95,000 99,038 Whiting Petroleum Corp. company guaranty notes 7s, 2014 90,000 93,825 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 90,709 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 40,000 42,000 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 145,000 150,800 30 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Financials (4.4%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 $115,000 $114,713 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 70,000 69,300 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 55,000 54,725 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 95,000 100,700 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 100,508 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 72,313 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 73,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 78,650 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 77,188 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 100,000 132,125 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 50,000 42,000 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 95,000 100,700 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 35,000 37,800 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 160,000 173,400 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 107,000 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 87,200 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 105,000 112,875 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 153,225 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 201,188 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 40,000 51,392 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $45,000 44,381 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 65,000 69,063 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 110,000 103,400 Dresdner Funding Trust I 144A bonds 8.151s, 2031 240,000 243,600 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 182,438 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 145,000 126,150 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 149,606 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 58,142 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 40,000 41,500 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 257,100 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 87,600 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 120,000 128,400 High Income Securities Fund 31 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 $45,000 $47,048 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 70,000 72,888 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 85,000 94,775 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 30,000 30,600 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 86,438 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 222,541 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R $50,000 53,938 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 65,000 69,225 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 93,925 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 30,000 34,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 109,250 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 20,000 22,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 30,000 30,750 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 75,000 78,938 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 50,000 52,250 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 40,000 40,600 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 160,000 160,800 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 120,000 117,900 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 95,000 110,913 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 75,000 84,375 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 135,000 151,031 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 64,200 Regions Financing Trust II company guaranty jr. unsec. sub. FRB bonds 6 5/8s, 2047 135,000 135,000 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 200,000 218,500 Royal Bank of Scotland PLC (The) jr. sub. FRN notes Ser. MTN, 7.64s, perpetual maturity (United Kingdom) 100,000 90,500 Royal Bank of Scotland PLC (The) jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 265,000 279,575 SLM Corp. sr. notes Ser. MTN, 8s, 2020 15,000 17,363 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 342,925 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 289,100 32 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Health care (3.1%) AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 $80,000 $84,000 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 101,888 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 130,000 137,475 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 140,075 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 146,712 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ $140,000 144,200 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 95,000 99,869 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 44,150 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 200,000 222,500 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 100,000 109,125 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 70,000 75,950 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 102,838 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 29,000 30,450 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 238,113 HCA, Inc. sr. notes 6 1/2s, 2020 355,000 397,600 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 34,575 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 190,000 199,975 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 30,000 31,650 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 250,000 257,500 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 52,000 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 50,000 53,438 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 120,000 137,700 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 165,000 177,788 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 65,000 63,700 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 105,450 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 70,000 77,175 Service Corporation International sr. notes 7s, 2019 50,000 54,250 Service Corporation International sr. notes 7s, 2017 65,000 73,531 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 200,000 206,250 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 90,738 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 131,119 133,741 High Income Securities Fund 33 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Health care cont. Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 $85,000 $92,438 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 249,469 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 55,000 62,150 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 30,000 29,588 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 80,000 90,000 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 21,825 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 48,881 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 130,200 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 4,000 3,120 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 20,000 21,600 Technology (1.8%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 25,000 19,438 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 45,000 44,269 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 145,000 138,475 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 202,350 206,903 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 20,000 20,500 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 90,000 101,250 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 35,000 36,838 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 100,000 107,750 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 65,000 73,531 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 48,431 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 205,000 218,581 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 180,000 184,050 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 145,000 152,431 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 81,600 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 84,000 93,870 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 49,000 54,268 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 155,000 170,500 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 60,000 67,350 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 55,000 64,350 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 49,950 34 High Income Securities Fund CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Technology cont. Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 $25,000 $27,438 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 446,000 399,170 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 70,000 71,925 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 102,838 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 130,800 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 212,000 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 167,000 184,535 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 100,000 105,500 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 220,000 251,900 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 30,000 21,450 Utilities and power (2.4%) AES Corp. (VA) sr. unsec. notes 8s, 2020 55,000 63,938 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 85,000 98,175 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 163,850 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 90,000 99,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 166,000 176,583 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 95,000 115,595 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 155,000 162,750 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 175,000 219 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (In default) † 75,000 37,688 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (In default) † 20,000 10,050 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) † 85,000 42,925 Edison Mission Energy sr. unsec. notes 7s, 2017 (In default) † 40,000 20,200 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 111,875 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 54,627 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 122,000 138,470 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 125,000 144,375 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 293,000 330,358 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 155,000 177,088 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 45,000 48,825 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 35,000 37,888 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 195,000 222,300 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 65,000 65,975 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 40,000 39,970 High Income Securities Fund 35 CORPORATE BONDS AND NOTES (41.9%)* cont. Principal amount Value Utilities and power cont. GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 $100,000 $111,250 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 180,000 207,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 29,750 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 25,000 28,000 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 45,000 52,200 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 364,813 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 84,519 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 84,000 95,760 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 79,125 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 20,317 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 75,000 18,563 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 222,185 32,217 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 60,000 45,000 Total corporate bonds and notes (cost $58,788,161) CONVERTIBLE BONDS AND NOTES (30.7%)* Principal amount Value Basic materials (1.6%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $725,000 $844,625 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 670,000 752,075 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 730,000 766,500 Capital goods (2.4%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 670,000 843,363 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 740,000 865,800 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 630,000 631,575 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 657,047 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 530,000 631,694 Communication services (2.7%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 216,413 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 630,000 1,634,850 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,280,000 1,276,800 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 645,000 851,803 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) † 1,160,000 17,400 36 High Income Securities Fund CONVERTIBLE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals (8.2%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 $603,000 $652,687 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 431,986 Cenveo Corp. 144A cv. company guaranty sr. unsec. notes 7s, 2017 355,000 312,622 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 881,000 1,378,765 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 732,000 778,208 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 2,280,000 1,198,425 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 1,250,000 1,889,125 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 630,000 632,363 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,760,000 1,894,200 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 390,000 524,794 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 435,000 542,391 Toll Brothers, Inc. 144A cv. company guaranty sr. unsec. notes 1/2s, 2032 510,000 530,604 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 195,000 398,775 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 622,000 1,112,603 Consumer staples (0.9%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 531,711 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 740,000 837,125 Energy (3.0%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,230,000 1,959,613 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 530,000 255,725 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 865,000 846,078 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 875,000 743,203 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † 500,000 3,438 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 696,488 Financials (4.2%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 935,000 1,012,325 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 412,000 418,716 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 415,000 452,609 Jefferies Group, LLC cv. sr. unsec. notes 3 7/8s, 2029 825,000 835,313 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 920,000 867,100 PHH Corp. cv. sr. unsec. notes 4s, 2014 940,000 1,035,763 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 R 392,000 456,680 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4.55s, 2018 R 510,000 546,975 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 570,000 639,825 High Income Securities Fund 37 CONVERTIBLE BONDS AND NOTES (30.7%)* cont. Principal amount Value Health care (2.4%) Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 $185,000 $177,716 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) † F 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 445,000 31,150 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 1,135,000 936,375 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 †† 1,075,000 1,118,000 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 346,000 351,190 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 625,000 867,188 Technology (5.1%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 794,000 760,255 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 1,465,000 1,538,250 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 420,000 474,600 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 1,600,000 1,724,000 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 845,000 1,040,406 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 875,000 841,641 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 540,000 538,650 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 745,000 668,172 Transportation (0.2%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 670,000 235,338 Total convertible bonds and notes (cost $45,459,267) CONVERTIBLE PREFERRED STOCKS (23.4%)* Shares Value Basic materials (0.7%) ArcelorMittal $1.50 cv. pfd. (France) † 41,185 $961,258 Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. F 65,720 657 Capital goods (1.4%) United Technologies Corp. $3.75 cv. pfd. 35,100 2,044,575 Communication services (1.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,328,505 Iridium Communications, Inc. 144A $7.00 cv. pfd. 4,095 378,788 Consumer cyclicals (4.1%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 62,060 1,614,801 General Motors Co. Ser. B, $2.375 cv. pfd. 56,940 2,386,139 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 910 1,060,719 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,717 1,093,112 Consumer staples (0.7%) Bunge, Ltd. $4.875 cv. pfd. 6,235 656,234 Post Holdings, Inc. 144A $3.75 cv. pfd. † 4,234 428,693 38 High Income Securities Fund CONVERTIBLE PREFERRED STOCKS (23.4%)* cont. Shares Value Energy (1.4%) Apache Corp. Ser. D, $3.00 cv. pfd. 9,595 $417,083 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,617 1,676,627 Financials (9.3%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 28,010 759,771 AMG Capital Trust II $2.575 cv. pfd. 31,375 1,623,656 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,653 3,183,598 EPR Properties Ser. C, $1.44 cv. pfd. 51,300 1,151,685 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 20,775 1,244,838 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 1,071,880 MetLife, Inc. $3.75 cv. pfd. 29,905 1,404,040 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) 620 931,860 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,545 1,957,129 Wintrust Financial Corp. $3.75 cv. pfd. 10,190 554,132 Health care (0.6%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 805 924,241 Transportation (1.7%) Continental Financial Trust II $3.00 cv. pfd. 16,110 690,716 Genesee & Wyoming, Inc. $5.00 cv. pfd. 5,938 749,079 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 88,585 1,071,879 Utilities and power (2.4%) AES Trust III $3.375 cv. pfd. 30,565 1,540,666 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 59,530 NextEra Energy, Inc. $2.799 cv. pfd. 15,700 809,806 PPL Corp. $4.375 cv. pfd. 22,270 1,226,409 Total convertible preferred stocks (cost $31,998,770) COMMON STOCKS (1.0%)* Shares Value Altra Holdings, Inc. 1,520 $39,125 Boise Cascade Co. † 878 23,794 Buffalo Wild Wings, Inc. † 460 36,197 CIT Group, Inc. † 936 39,181 Citigroup, Inc. 5,036 211,361 Deepocean Group (Shell) (acquired 6/9/11, cost $131,921) (Norway) ∆∆ 9,082 136,230 DISH Network Corp. Class A 2,080 72,384 Domtar Corp. (Canada) 855 63,749 Dynegy, Inc. † 4,269 83,544 FelCor Lodging Trust, Inc. † R 8,485 42,595 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,770 56,498 General Motors Co. † 2,830 76,835 Gulfport Energy Corp. † 2,512 102,866 Harry & David Holdings, Inc. † 124 10,540 Huntsman Corp. 3,180 54,791 Kodiak Oil & Gas Corp. † 10,580 94,162 LyondellBasell Industries NV Class A 1,045 61,258 High Income Securities Fund 39 COMMON STOCKS (1.0%)* cont. Shares Value Newfield Exploration Co. † 1,350 $31,212 NII Holdings, Inc. † 6,770 32,631 Quicksilver Resources, Inc. † 4,455 8,286 Terex Corp. † 2,105 69,065 Trump Entertainment Resorts, Inc. † 152 608 Vantage Drilling Co. † 53,601 87,370 W.R. Grace & Co. † 985 70,506 Total common stocks (cost $1,866,257) UNITS (1.0%)* Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,432,200 Total units (cost $1,267,518) PREFERRED STOCKS (0.3%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 146 $142,053 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 180,472 M/I Homes, Inc. $2.438 pfd. † 4,979 124,973 Total preferred stocks (cost $393,512) WARRANTS (—%)*† Expiration Strike date price Warrants Value Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 119 $9,626 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 168,777 2,918 Total warrants (cost $38,281) SHORT-TERM INVESTMENTS (1.0%)* Shares Value Putnam Short Term Investment Fund 0.10% L 1,461,621 $1,461,621 Total short-term investments (cost $1,461,621) TOTAL INVESTMENTS Total investments (cost $141,273,387) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound USD/$ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes 40 High Income Securities Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $149,273,558. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ∆∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $136,230, or 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $1,223,013) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Bank of America N.A. Canadian Dollar Sell 4/17/13 $33,904 $34,954 $1,050 Barclays Bank PLC British Pound Sell 3/20/13 226,627 235,541 8,914 Deutsche Bank AG Euro Sell 3/20/13 149,241 155,969 6,728 JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/17/13 39,717 41,000 1,283 State Street Bank and Trust Co. Canadian Dollar Sell 4/17/13 150,148 154,972 4,824 WestPac Banking Corp. Canadian Dollar Sell 4/17/13 71,780 74,096 2,316 Euro Sell 3/20/13 503,478 526,481 23,003 Total High Income Securities Fund 41 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $330,596 $— $— Capital goods 108,190 — — Communication services 105,015 — — Consumer cyclicals 119,430 608 — Consumer staples 36,197 10,540 — Energy 323,896 136,230 — Financials 250,542 — — Utilities and power 83,544 — — Total common stocks — Convertible bonds and notes — 45,677,961 92,190 Convertible preferred stocks 2,044,575 32,956,874 657 Corporate bonds and notes — 62,514,066 — Preferred stocks 124,973 322,525 — Units — 1,432,200 — Warrants — — 12,544 Short-term investments 1,461,621 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $48,118 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 42 High Income Securities Fund Statement of assets and liabilities 2/28/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $139,811,766) $146,683,353 Affiliated issuers (identified cost $1,461,621) (Note 6) 1,461,621 Cash 6,224 Dividends, interest and other receivables 1,797,789 Receivable for investments sold 711,661 Unrealized appreciation on forward currency contracts (Note 1) 48,118 Total assets LIABILITIES Distributions payable to shareholders 669,742 Payable for investments purchased 332,627 Payable for compensation of Manager (Note 2) 249,918 Payable for custodian fees (Note 2) 8,100 Payable for investor servicing fees (Note 2) 12,388 Payable for Trustee compensation and expenses (Note 2) 86,089 Payable for administrative services (Note 2) 1,728 Other accrued expenses 74,616 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 5) $166,001,376 Undistributed net investment income (Note 1) 147,712 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (23,794,999) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 6,919,469 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($149,273,558 divided by 17,175,214 shares) $8.69 The accompanying notes are an integral part of these financial statements. High Income Securities Fund 43 Statement of operations Six months ended 2/28/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $419) (including interest income of $3,784 from investments in affiliated issuers) (Note 6) $3,468,671 Dividends (net of foreign tax of $2,726) 1,213,792 Total investment income EXPENSES Compensation of Manager (Note 2) 496,631 Investor servicing fees (Note 2) 36,543 Custodian fees (Note 2) 8,043 Trustee compensation and expenses (Note 2) 7,648 Administrative services (Note 2) 2,460 Auditing and tax fees 52,105 Other 55,385 Total expenses Expense reduction (Note 2) (269) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,128,446 Net realized loss on foreign currency transactions (Note 1) (70,675) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 67,987 Net unrealized appreciation of investments during the period 4,320,866 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/13* Year ended 8/31/12 Operations: Net investment income $4,023,917 $8,328,110 Net realized gain on investments and foreign currency transactions 4,057,771 864,631 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,388,853 1,432,512 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (4,271,290) (9,032,351) Increase in capital share transactions from reinvestment of distributions 71,196 290,315 Total increase in net assets NET ASSETS Beginning of period 141,003,111 139,119,894 End of period (including undistributed net investment income of $147,712 and $395,085, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 17,166,630 17,130,850 Shares issued in connection with reinvestment of distributions 8,584 35,780 Shares outstanding at end of period 17,175,214 17,166,630 * Unaudited The accompanying notes are an integral part of these financial statements. 44 High Income Securities Fund Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 2/28/13 8/31/12 8/31/11 8/31/10 8/31/09 8/31/08 Net asset value, beginning of period Investment operations: Net investment income (loss) a .23 .49 .50 .51 .50 .56 Net realized and unrealized gain (loss) on investments .50 .13 .22 .81 (1.10) (.98) Total from investment operations Less distributions: From net investment income (.25) (.53) (.53) (.53) (.55) (.55) Total distributions Increase from shares repurchased — — — d .01 .05 .05 Net asset value, end of period Market price, end of period Total return at market price (%) b 0.83* RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .45* .93 .91 .93 1.04 e .96 e Ratio of net investment income (loss) to average net assets (%) 2.76* 6.04 5.86 6.60 8.11 e 6.36 e Portfolio turnover (%) 23* 36 63 61 50 42 * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the fund for the periods ended August 31, 2009 and August 31, 2008 reflect a reduction of less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. High Income Securities Fund 45 Notes to financial statements 2/28/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2012 through February 28, 2013. Putnam High Income Securities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The investment objective of the fund is to provide high current income as a primary objective and capital appreciation as a secondary objective. The fund pursues its objective primarily by investing in both convertible bonds and convertible preferred stocks, which share many of the same characteristics as convertible bonds, but offer greater potential for capital appreciation. The fund also invests significantly in high-yielding non-convertible securities with the potential for capital appreciation. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 46 High Income Securities Fund To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 4. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, High Income Securities Fund 47 collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $27,323,460 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $3,678,018 N/A $3,678,018 August 31, 2017 23,645,442 N/A 23,645,442 August 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. 48 High Income Securities Fund Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $147,083 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. The aggregate identified cost on a tax basis is $141,265,231, resulting in gross unrealized appreciation and depreciation of $13,255,432 and $6,375,689, respectively, or net unrealized appreciation of $6,879,743. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.700% of the first $500 million of average 0.430% of the next $5 billion of average net assets, net assets, 0.600% of the next $500 million of average 0.420% of the next $5 billion of average net assets, net assets, 0.550% of the next $500 million of average 0.410% of the next $5 billion of average net assets, net assets, 0.500% of the next $5 billion of average 0.400% of the next $5 billion of average net assets, net assets, 0.475% of the next $5 billion of average 0.390% of the next $5 billion of average net assets, net assets, 0.455% of the next $5 billion of average 0.380% of the next $8.5 billion of average net assets, net assets and 0.440% of the next $5 billion of average 0.370% of any excess thereafter. net assets, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc. and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $84 under the expense offset arrangements and by $185 under the brokerage/service arrangements. High Income Securities Fund 49 Each independent Trustee of the fund receives an annual Trustee fee, of which $111, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $37,863,214 and $32,597,553, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $1,200,000 Warrants (number of warrants) 168,896 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $48,118 Payables $— Equity contracts Investments 12,544 Payables — Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(71,881) $(71,881) Total 50 High Income Securities Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $68,336 $68,336 Equity contracts (26,250) — $(26,250) Total Note 5: Shares repurchased In September 2012, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund did not repurchase any of its outstanding common shares. At the close of the reporting period, Putnam Investments, LLC owned approximately 263 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $2,285 based on net asset value. Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $4,399,844 $12,919,933 $17,319,777 $3,773 $— Putnam Short Term Investment Fund* — 2,874,223 1,412,602 11 1,461,621 Totals Market values are shown for those securities affiliated during the reporting period. * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 8: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. High Income Securities Fund 51 Shareholder meeting results (Unaudited) January 31, 2013 annual meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 15,245,674 492,964 Ravi Akhoury 15,286,987 451,651 Barbara M. Baumann 15,324,496 414,142 Jameson A. Baxter 15,325,307 413,331 Charles B. Curtis 15,296,334 442,304 Robert J. Darretta 15,323,807 414,831 Katinka Domotorffy 15,239,578 499,060 John A. Hill 15,272,230 466,408 Paul L. Joskow 15,299,697 438,941 Elizabeth T. Kennan 15,275,854 462,784 Kenneth R. Leibler 15,323,899 414,739 Robert E. Patterson 15,311,519 427,119 George Putnam, III 15,308,274 430,364 Robert L. Reynolds 15,334,990 403,648 W. Thomas Stephens 15,305,462 433,176 A proposal to approve fixing the number of Trustees at fifteen was approved as follows: Votes for Votes against Abstentions 15,040,486 494,655 203,497 All tabulations are rounded to the nearest whole number. 52 High Income Securities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrant’s identified portfolio managers included in the registrant’s report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** September 1 – September 30, 2012	— — — 1,713,490 October 1 – October 7, 2012	— — — 1,713,490 October 8 – October 31, 2012	— — — 1,717,097 November 1 – November 30, 2012	— — — 1,717,097 December 1 – December 31, 2012	— — — 1,717,097 January 1 – January 31, 2013	— — — 1,717,097 February 1 – February 28, 2013	— — — 1,717,097 *In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the fund to repurchase of up to 10% of its fund’s outstanding common shares over the two-years ending October 5, 2007. The Trustees have subsequently renewed the program on an annual basis. The program renewed by the Board in September 2011, which remained in effect between October 8, 2011 and October 7, 2012, allowed the fund to repurchases up to a total of 1,713,490 of its shares. The program renewed by the Board in September 2012, which will remain in effect between October 8, 2012 and October 7, 2013, allows the fund to repurchases up to a total of 1,717,097 of its shares. **Information prior to October 7, 2012 is based on the total number of shares eligible for repurchase under the program, as amended through September 2011. Information from October 8, 2012 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2012. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 26, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 26, 2013
